DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/27/2021 has been placed of record in the file.
Claims 1, 4, 5, 8-11, 13-16, 18, 19, 21, 22, 24, 26, and 30 have been amended.
Claims 25 and 32-35 have been canceled.
Claims 1, 3-5, 8-19, 21, 22, 24, 26, 30, and 31 are now pending.
The applicant’s arguments with respect to claims 1, 3-5, 8-19, 21, 22, 24, 26, 30, and 31 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
10.	Claims 4 and 5 recite the limitation "The method of claim 2".  There is insufficient antecedent basis for this limitation in the claims as claim 2 has been canceled.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 3-5, 8, 9, 11-19, 21, 22, 24, 26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent Application Publication Number 2003/0051147), hereinafter referred to as Maeda, in view of Eguchi (U.S. Patent Application Publication Number 2013/0326229).
Maeda disclosed techniques for selecting an authentication means for authenticating a person.  In an analogous art, Eguchi disclosed techniques for biometric authentication utilizing a plurality of biometric information pieces.  Both systems deal directly with the management of authentication techniques for authenticating human users.
Regarding claim 1, Maeda discloses a processor-implemented authentication method, the method comprising: determining to perform a combined authentication of the user, by a combination of two or more of the plural modalities (paragraph 60, selects combination of authentication), when the first feature satisfies an entry condition for the combined authentication different from the first condition (paragraph 56, target performance and paragraph 60, authentication satisfies target performance), and to not perform the combined authentication of the user when the first feature does not satisfy the entry condition (paragraph 96, when no threshold satisfying target performance, procedure is bypathed), and based on a result of the determining being to perform the combined authentication, performing the combined authentication of the user (paragraph 61, performs selected authentication), wherein the entry condition for the combined authentication is a target threshold representing a target false acceptance rate (FAR) (paragraph 62, FAR).
Maeda does not explicitly state performing a single authentication of a first feature of a user by a first modality, among plural modalities, based on whether the first feature satisfies a first condition determinative of success or failure of the single authentication; and in response to the single authentication of the user having failed, completing the additional authentication steps, wherein the first condition is a target threshold representing a target false acceptance rate (FAR) of the first modality, and wherein the entry condition for the combined authentication is a lesser strict condition than the first condition, with the entry condition representing a FAR greater than the target FAR.  However, performing authentication in such a manner was well known in the art as evidenced by Eguchi.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maeda by adding the ability for performing a single 
Regarding claim 3, the combination of Maeda and Eguchi discloses wherein respective entry conditions, including the entry condition, are predetermined differently for each different combination of the plural modalities (Maeda, paragraph 58, calculates performance for each combination of authentication).
Regarding claim 4, the combination of Maeda and Eguchi discloses wherein one modality of the two or more of the plural modalities is a modality providing a highest security among the two or more of the plural modalities, and wherein the entry condition provides for a security of the one modality that is lower than the one modality and higher than remaining modalities of the two or more of the plural modalities other than the one modality (Maeda, paragraph 62, FAR with importance of security, and Eguchi, paragraph 38, threshold defining less stringent criterion, and threshold indicates higher false acceptance rate).
Regarding claim 5, the combination of Maeda and Eguchi discloses wherein one modality of the two or more of the plural modalities is a modality providing a highest convenience among the two or more of the plural modalities, and wherein the entry condition provides for a convenience of the one modality greater than the first condition (Maeda, paragraph 62, FAR with importance of convenience, and Eguchi, paragraph 38, threshold defining less stringent criterion, and threshold indicates higher false acceptance rate).
Regarding claim 8, the combination of Maeda and Eguchi discloses wherein a consideration of whether the first feature satisfies the entry condition, before the performance of the combined authentication, results in a lower rate of incorrectly excluding one person as another person compared to a corresponding rate of incorrectly excluding the one person as the other person when the combined authentication is performed upon the single authentication being determined to have failed (Eguchi, paragraph 38, threshold indicates lower false rejection rate).
Regarding claim 9, the combination of Maeda and Eguchi discloses wherein the two or more of the plural modalities include the first modality and a different second modality, wherein the first feature is based on an extracted first feature of the user by the first modality, and a second feature is based on an extracted second feature of the user by the second modality (Maeda, paragraph 42, fingerprint and iris), and wherein the performing of the combined authentication of the user comprises: in response to the result of the determining being to perform the combined authentication (Maeda, paragraph 60, authentication satisfies target performance), generating a third feature of the user by fusing the extracted first feature and the extracted second feature of the user by the second modality (Maeda, paragraph 76, combined 
Regarding claim 11, the combination of Maeda and Eguchi discloses wherein the performance of the combined authentication includes providing the third feature to a classifier which performs classification in a feature space different from a feature space of the first extracted feature and different from a feature space of the second extracted feature, or comparing the third feature to registered fused feature vectors, where the third feature is a vector dimensionally different than the first extracted feature and dimensionally different than the second extracted feature (Maeda, paragraph 77, authentication by variable z).
Regarding claim 12, the combination of Maeda and Eguchi discloses wherein the two or more of the plural modalities include at least the first modality and a second modality, and wherein the first modality and the second modality are respectively different modalities from among a face image modality, a fingerprint image modality, an iris image modality, a vein image modality, a palmprint image modality, a signature modality, a voice modality, a gait modality, and a DNA structure modality (Maeda, paragraph 43, fingerprint, face, etc.).
Regarding claim 13, Maeda discloses a processor-implemented authentication method, the method comprising: determining whether to perform a combined authentication of the user, considering the first modality and the second modality, based on any one or any combination of a first feature of the user by the first modality and a second feature of the user by the second modality (paragraph 60, selects combination of authentication, and paragraph 42, fingerprint and iris); and selectively, based on a result of the determining, performing the combined authentication of the user based on the first feature and the second feature with respect to a combined authentication condition determinative of success or failure of the combined 
Maeda does not explicitly state in response to a failure to satisfy an authentication condition of a single authentication of a user using a first modality or a second modality, completing the additional authentication steps, wherein the authentication condition of the single authentication is a single authentication target threshold representing a single authentication target false acceptance rate (FAR), and wherein the entry condition is a lesser strict condition than the authentication condition of the single authentication, with the entry condition representing a lower false rejection rate (FRR) than an FRR represented by the single authentication target threshold.  However, performing authentication in such a manner was well known in the art as evidenced by Eguchi.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 14, the combination of Maeda and Eguchi discloses wherein the lower FRR represented by the entry condition provides a lower security than the first modality and a higher security than at least the second modality, or a greater convenience than the first modality and the second modality (Maeda, paragraph 62, FAR with importance of convenience).
Regarding claim 15, the combination of Maeda and Eguchi discloses wherein the first feature is based on an extracted first feature of the user by the first modality, and the second feature is based on an extracted second feature of the user by the second modality (Maeda, paragraph 42, fingerprint and iris), and wherein the performing of the combined authentication includes generating a third feature by fusing the extracted first feature and the extracted second feature (Maeda, paragraph 76, combined authentication performance model), and performing the 
Regarding claim 16, the combination of Maeda and Eguchi discloses wherein the determining comprises: an entry condition determining whether of the first feature, the second feature, or a combination of the first feature and the second feature satisfies the entry condition (Maeda, paragraph 61, authentication satisfies target performance), and wherein the selective performing of the combined authentication includes not performing the combined authentication when a result of the entry condition determining is that the entry condition is not satisfied (Maeda, paragraph 96, when no threshold satisfying target performance, procedure is bypathed), and performing the combined authentication using the combined authentication condition when the result of the entry condition determining is that the entry condition is satisfied (Maeda, paragraph 61, performs selected authentication).
Regarding claim 17, the combination of Maeda and Eguchi discloses wherein the entry condition is predetermined based on a first false acceptance rate (FAR) of the first modality, a second FAR of the second modality, or a combination of the first FAR and the second FAR (Maeda, paragraph 56, target performance based on FAR, and paragraph 60, authentication satisfies target performance).
Regarding claim 18, Maeda discloses a processor implemented authentication method, the method comprising: determining whether a first entry condition corresponding to a first combination of plural modalities is satisfied, where the first entry condition is different from respective conditions determinative of success or failure of any single authentication of a user, by any of the plural modalities, and any combination authentication of the user by any combination of the plurality of modalities (paragraph 56, target performance and paragraph 60, authentication satisfies target performance); selectively, depending on a result of the determining of whether the first entry condition is satisfied, performing an authentication by the first combination based on an authentication condition of the first combination (paragraph 61, performs selected authentication); and determining whether a second entry condition corresponding to a second combination of the plural modalities is satisfied, where the second entry condition is different from the first entry condition and the respective conditions (paragraph 60, authentication satisfies target performance, where there are multiple combinations of authentication), and selectively, depending on a result of the determining of whether the second entry condition is satisfied, performing an authentication by the second combination based on an authentication condition of the second combination (paragraph 61, performs selected authentication), wherein the authentication condition for the first combination is a target threshold representing a target false acceptance rate (FAR) of the first combination, and the authentication condition of the second combination is a target threshold representing a FAR of the second combination (paragraph 62, FAR).
Maeda does not explicitly state in response to the authentication by the first combination having failed based on the authentication condition of the first combination, completing the additional authentication steps, wherein the second entry condition is a lesser strict condition 
Regarding claim 19, the combination of Maeda and Eguchi discloses wherein the first entry condition and the second entry condition are respectively predetermined differently for each of the first combination of the plural modalities and the second combination of the plural modalities (Maeda, paragraph 58, calculates performance for each combination of 
Regarding claim 21, the combination of Maeda and Eguchi discloses wherein the first combination of the plural modalities includes a first modality and a second modality that is different from the first modality (Maeda, paragraph 42, fingerprint and iris), and the determining of whether the first entry condition is satisfied includes the first entry condition being satisfied in response to any one or any combination of a first feature of the first modality and a second feature of the second modality satisfying the first entry condition (Maeda, paragraph 60, authentication satisfies target performance).
Regarding claim 22, Maeda discloses a processor implemented authentication method, the method comprising: determining whether an entry condition for performing a combined authentication is satisfied (paragraph 56, target performance, and paragraph 60, authentication satisfies target performance); and in response to a result of the determining being that the entry condition is satisfied, performing the combined authentication by a combination of the plural modalities using an authentication condition, different from the entry condition, for the combined authentication determinative of success of failure of the combined authentication (paragraph 60, selects combination of authentication, and paragraph 61, performs selected authentication), wherein the entry condition for the combined authentication is a target threshold representing a target false acceptance rate (FAR) (paragraph 62, FAR).
Maeda does not explicitly state performing a single authentication of a user based on a first modality among plural modalities; in response to the single authentication having failed, 
Regarding claim 24, the combination of Maeda and Eguchi discloses wherein the performing of the combined authentication comprises: generating a third feature by fusing an extracted first feature of the user by the first modality and an extracted second feature of the user by the second modality (Maeda, paragraph 76, combined authentication performance model); and performing the combined authentication based on the third feature and using the authentication condition for the combined authentication (Maeda, paragraph 77, authentication by variable z), including providing the third feature to a classifier which performs classification in a feature space different from a feature space of the first extracted feature and different from a feature space of the second extracted feature, or comparing the third feature to registered fused feature vectors, where the third feature is a vector dimensionally different than the first extracted feature and dimensionally different than the second extracted feature (Maeda, paragraph 77, authentication by variable z).
Regarding claim 26, the combination of Maeda and Eguchi discloses wherein the performing of the authentication by the first combination based on the authentication condition of the first combination includes determining whether a fused feature of the first combination, resulting from a fusing of features of each of the modalities of the first combination, meets the 
Regarding claim 30, the combination of Maeda and Eguchi discloses wherein the authentication condition of the first combination includes a target threshold for each modality fo the first combination, with each target threshold representing a target FAR of a corresponding modality of the first combination (paragraph 62, FAR), and wherein with the second entry condition includes one or more respective second entry thresholds for respective one or more of the modalities of the first combination, each respective second entry threshold representing a greater FAR than a corresponding target FAR of the respective one or more of the modalities of the first combination, or each respective second entry condition representing a lower FRR than an corresponding FRR of the respective one or more of the modalities of the first combination (Eguchi, paragraph 38, threshold indicates higher false acceptance rate).
Regarding claim 31, the combination of Maeda and Eguchi discloses wherein the first modality and the second modality are respectively different modalities from among a face image modality, a fingerprint image modality, an iris image modality, a vein image modality, a palmprint image modality, a signature modality, a voice modality, a gait modality, and a DNA structure modality of the user (Maeda, paragraph 43, fingerprint, face, etc.).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Eguchi, further in view of Lam et al. (U.S. Patent Application Publication Number 2009/0310779), hereinafter referred to as Lam.
The combination of Maeda and Eguchi disclosed techniques for selecting an authentication means for authenticating a person.  In an analogous art, Lam disclosed techniques for collecting biometric data.  Both systems deal directly with the management of biometric data for use in security systems.
Regarding claim 10, the combination of Maeda and Eguchi does not explicitly state wherein the extracted first feature is a first bit length, the extracted second feature is a second bit length different from the first bit length, and the third feature is multi-dimensional feature vector that has a bit length corresponding to a sum of the first bit length and the second bit length.  However, combining biometric feature values in such a manner was well known in the art as evidenced by Lam.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maeda and Eguchi by adding the ability that the extracted first feature is a first bit length, the extracted second feature is a second bit length different from the first bit length, and the third feature is multi-dimensional feature vector that has a bit length corresponding to a sum of the first bit length and the second bit length as provided by Lam (see paragraph 44, bit lengths of different values added together).  One of ordinary skill in the art would have recognized the benefit that using biometric data minutia in this way would assist in enhancing encryption and authentication techniques (see Lam, paragraph 1).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493